9 Cal.3d 454 (1973)
509 P.2d 696
107 Cal. Rptr. 784
FEDERICO RIOS, a Minor, etc., Petitioner,
v.
ROBERT C. COZENS, as Director, etc., et al., Respondents.
Docket No. Sac. 7916.
Supreme Court of California. In Bank.
May 9, 1973.
COUNSEL
Ronald F. Coles, Fred H. Altshuler and Richard A. Gonzales for Petitioner.
Evelle J. Younger, Attorney General, and Victor Sonenberg, Deputy Attorney General, for Respondents.
*455 MEMORANDUM CASE
OPINION
THE COURT.
The Supreme Court of the United States on February 26, 1973, issued its judgment and mandate that the judgment of this court be vacated and the cause be remanded to us for such further proceedings as may be appropriate.
The opinion of the United States Supreme Court, reported at 410 U.S. 425 [35 L.Ed.2d 398, 93 S.Ct. 1019], states in part that "[w]e are unable to determine ... whether the California Supreme Court based its holding upon the Due Process Clause of the Fourteenth Amendment to the Constitution of the United States, or upon the equivalent provision of the California Constitution, or both.... We therefore grant the State of California's petition for certiorari, vacate the judgment of the Supreme Court of California, and remand the cause to that court for such further proceedings as may be appropriate. [Citations.]"
Pursuant to the mandate hereinabove quoted we have reexamined our opinion in the subject case (reported at 7 Cal.3d 792 [103 Cal. Rptr. 299, 499 P.2d 979]) and certify that we relied upon both the Fourteenth Amendment to the Constitution of the United States and article I, section 13, of the California Constitution, and that, accordingly, the latter provision furnished an independent ground to support the result we reached in that opinion. Inasmuch as we deem it unnecessary to alter or amend our prior decision, we reiterate and reinstate that decision in its entirety.
Let a writ of mandate issue directing respondents to revoke the order suspending petitioner's license and to provide petitioner, upon due notice, a hearing on the suspension of his license.